Order denying motion to direct respondent, individually and as register of Kings county, to pay over a certain sum to appellant and to enjoin the register affirmed, with ten dollars costs and disbursements. No opinion. Young, Hagarty, Scudder and Davis, JJ., concur; Lazansky, P. J., concurs in result, being of the opinion that in this proceeding the register should record deeds received from the Superintendent of Insurance without exacting fees, but since the money received has been turned over by the register to the chamberlain, the motion must be denied.